Exhibit 10.2




AGREEMENT (B2B)




1.
An agreement made this 30th day of September 2016 at New Delhi between the
Indian Railway Catering and Tourism Corporation Limited, having its Registered
Office at         B-148,11th Floor, Statesman House, Barakhamba Road, New
Delhi-110001 and one of its Office at Internet Ticketing Center, State Entry
Road, New Delhi- 110055   through GGM/IT hereinafter called “IRCTC” which
expression shall where the context so admits include his successor and assigns
of the First Part.



And
 
M/s Sunalpha Green Technologies Private Limited Through Deepak Sharma, Managing
Director (name & designation) having its registered office at 812 Venus Atlantis
Corporate Park, Prahlad Nagar, Ahmedabad, Gujarat - 380015, India hereinafter
called “Second Party” which term shall mean and include their successors, legal
representatives & assigns of the Second Part.
  
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------




2. Whereas the second party has expressed its interest and desire to function as
an agent of the first party for selling of E-tickets and whereas Indian Railway
Catering and Tourism Corporation Limited has agreed to engage the Second Party
as an agent for selling of e-tickets, for travel in trains of Indian Railways,
through IRCTC website, for a period of One year from October 05, 2016. The
agreement can be further extended for another term at the discretion of IRCTC.



   The Second Party agrees to carry on the work in strict accordance with the  
terms & conditions contained in this agreement.




1.      Terms and Conditions of Agreement
The IRCTC provides the facility for transacting with Indian Railway’s PRS System
through the Internet. The existing Rules of Indian Railways for reservation and
booking of tickets shall apply to all such transactions along with special
conditions imposed for Internet based booking from time to time. The special
conditions and the terms of service presently applicable to Internet Booking are
detailed in this document.



1.1. IRCTC’s performance of this agreement is subject to existing laws and legal
processes of Government of India, and nothing contained in this agreement is in
derogation of IRCTC’s right to comply with law enforcement requests or
requirements relating to use of this Website by the Second Party or information
provided to by the Second Party or gathered by IRCTC with respect to such use
including the customers. IRCTC may provide details of use of the Website by the
Second party to regulators or police or to any other third party, or in order to
resolve disputes or complaints.




1.2. If any part of the agreement between IRCTC and the Second Party is
determined to be invalid or unenforceable pursuant to applicable law including,
but not limited to, the warranty disclaimers and liability limitations set forth
herein, then the invalid or unenforceable provision will be deemed superseded by
a valid, enforceable provision that in opinion of IRCTC most closely matches the
intent of the original provision and the remainder of the agreement shall
continue in effect.




1.3. This agreement constitutes the entire agreement between the Second Party
and IRCTC and it supersedes all prior or contemporaneous communications and
proposals, whether electronic, oral, or written, between the Second Party and
IRCTC.




1.4. That terms & conditions of service applicable on booking of tickets through
IRCTC Website apply Mutatis Mutandi on the tickets booked by the Second Party by
virtue of this agreement.




1.5 The Second Party shall pay Rs. 50 Lakhs non refundable integration charges.
Further, annual maintenance charges for the scheme will be as per slab
applicable as under:

   

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------


 

   
AMC
S.No
 
Slab approved for RSPs
Annual Maintenance Charges (AMC)
1.
·      AMC charges are @ Rs. 5 Lakhs per 1000 RSPs or part thereof.
 
Up to 1000
Rs. 5  Lakhs
2.
1001 to 2000
Rs. 10 Lakhs
3.
2001 to 3000
Rs. 15 Lakhs
4.
3001 to 4000
Rs. 20 Lakhs
5.
4001 to 5000
Rs. 25 Lakhs
6.
5001 to 6000
Rs. 30 Lakhs
7.
6001 to 7000
Rs. 35 Lakhs
8.
7001 to 8000
Rs. 40 Lakhs
9.
8001 to 9000
Rs. 45 Lakhs
10.
9001 to 10000
Rs. 50 Lakhs
     





2.    Standard and Scope of Service: IRCTC will provide the access of IRCTC
website to the Second Party with reasonable care and skill subject to all other
risks or error and liability, limitation clauses would remain effective.


2.1. IRCTC makes NO guarantee that any service will be uninterrupted, timely,
secure or error free.




3.     OBLIGATIONS OF (NAME OF THE SECOND PARTY ) AND THEIR   CUSTOMERS



3.1. General Obligations: The Second Party shall access the website only for
lawful purposes and shall be responsible for complying with all applicable laws,
statutes and regulations in connection with the use of IRCTC website. The Second
Party shall not modify copy, distribute, transmit, display, perform, reproduce,
publish, license, create derivative works form, transfer or sell any
information, products or services obtained from this website. The Second Party
shall not create a hypertext to the Website or “Frame” the Website, except with
the express advance written permission of IRCTC.




3.2. The information provided by the Second Party must be complete and accurate.
IRCTC reserves the right at all times to disclose any information as IRCTC deems
necessary to satisfy any applicable law, regulation, legal process, or
Government request.




3.3. The Second Party user will book the ticket as per the normal flow, in the
case of ‘E-ticket’. The Second Party should issue receipt for money taken by him
from the customer on his own printed stationery. Service charge & Service Tax as
applicable should be shown separately in the receipt issued by the Second Party.
This receipt should be preserved by the customer to claim refund from the Second
Party if it becomes necessary.




3.4. It would be obligatory on the part of the Second Party to impose similar
procedure, terms & conditions and rules on all its customers, as IRCTC would
follow with its customers, on its website, except that there would be no
restriction on the number of tickets booked by the Second Party.

   

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

3.5. Payment by the Second Party  to IRCTC for booking tickets on line will be
made online, through  Rolling Deposit Scheme (where applicable/ offered) for
such payments.




3.6 It is obligatory on the part of the second party to start 100 centers within
a period of 90 days from the date of signing of the agreement or else the
agreement will be treated as void and even all existing agents of the
organization will be deactivated.




3.7 It is obligatory on the part of Second party to control the activities of
their sub agents. If at any stage the sub agent of the Second Party indulges in
any fraudulent activity like (but not restricted to) collection of excess
charges, alteration of fares on the tickets, issue of duplicate ticket etc.,
then the Second party shall also be liable for such activity of their sub agents
and IRCTC shall be free to take any action and may impose a penalty financial or
otherwise which may extend to termination of contract and prosecution under the
criminal law for the said offence.






3.8. Disclaimer: Indian Railway and IRCTC are not responsible for wrong booking
due to incorrect detail / details furnished by the Second Party.



4.    Cancellation / Refund / Modification of Tickets



4.1 IRCTC only provides connectivity for Indian Railways PRS and refunds are
made by Indian Railways and Credited to the account of the second party by IRCTC
as and when received from Indian Railways.  IRCTC will follow with Railways for
refund of amount due in these cases but does not bear any liability for delay of
non-payment of refund amount, by Indian Railways.




4.2 The agents will cancel the ticket online on request of customer and will
refund The amount to customer on receipt of money from Indian Railways through
IRCTC.




4.3 Wherever tickets cannot be cancelled online, agents will write to IRCTC at
etickets@irctc.co.in. In turn IRCTC will take up the matter with Zonal Railway
concerned and arrange refund. The agents should refund money immediately on
receipt of money from Railway through IRCTC.




4.4 The Second Party is duty bound to refund the cancellation amount to the
customer who booked the ticket after making payment to Second Party and later
got it cancelled. The Second Party would not adjust the cancellation amount with
any of its previous dues, until and unless the customer is in continuous running
account with the Second Party.




4.5 If the Second Party misconducts in any refund for cancellation, IRCTC may
impose suitable penalty which may extend to termination of the authorization of
the Second Party for Internet Booking. This is without prejudice to any other
action that IRCTC may take.



5.    Privity of Contract:


  The Second Party will book tickets for its customers with IRCTC with clear   
    understanding that:
      
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------




5.1. There is no privity of contract of IRCTC or Indian Railways with the
customer of Second Party in the matter of booking, cancellation or after booking
or cancellation, or in relation to any payment or refund for any booking of the
tickets.




5.2. If the Customer of the Second Party makes any claims of any nature against
IRCTC or Indian Railways, then the Second Party hereby agrees to deal with the
claims and settle it.




5.3. There will be no additional or exceptional liability in relation to tickets
sold to the Party except the normal refund as per the terms and conditions
applicable when tickets are sold directly by IRCTC or Railways.



6.    Liability



6.1. Limitation of Liability: IRCTC shall not be liable to any Party save as
expressly provided for in these Terms & Conditions and shall have no other
obligations, duties or liabilities whatsoever in contract, tort or otherwise
arising out of the use of online booking or connection to the website. IRCTC
and/or its respective suppliers hereby disclaim all warranties, terms &
conditions with regard to this information, products and services including all
implied warranties, terms and conditions, by statute, collaterally or otherwise
of satisfactory quality, fitness for a particular purpose, title and non
infringement. In no event, shall IRCTC and / or its suppliers be liable for any
loss of profit, loss of revenue, wasted time, wasted costs, indirect,
incidental, special or consequential loss arising out of or in any way connected
with the user of the online booking facility through website or otherwise or
with the delay or inability to use online booking facility of IRCTC or of any
information, products and services whether based on contract, tort, strict
liability or otherwise.




6.2. Accuracy of Information: IRCTC shall use reasonable endeavors to check the
accuracy of the information published online or through website of IRCTC. IRCTC
give no warranty as to the accuracy of such information given on IRCTC’s website
and reserve the right to amend and vary the contents of this website from time
to time without notice. The IRCTC sites / services may contain links to third
party websites (“linked sites”). IRCTC is providing these links only as a
convenience, and the inclusion of any link does not imply endorsement by IRCTC
of the site or any association with its operators. The linked sites are not
under the control of IRCTC and IRCTC is not responsible for the contents of any
linked sites, including without limitation any link contained in a Linked site,
or any changes or updates to a Linked site. IRCTC is not responsible for web
casting or any other form of transmission received from any “Linked site” and
IRCTC is not responsible if the Linked site is not working appropriately.




6.3. Any transaction with third parties including advertisers on the website of
IRCTC participation in promotions, including the delivery of and the payment for
goods and services, and any other terms, conditions, warranties or
representations associated with such dealings or promotions, are solely between
the Second Party, advertiser or other third party. IRCTC shall not be
responsible or liable for any part of any such dealings or promotions.

     
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

6.4. Maximum Liability: The maximum amount of IRCTC liability to the Second
Party for all loss or damage arising out of online booking through website or
otherwise and the service whether in contract or tort (including any liability
for negligence howsoever arising out of or in connection with the performance of
IRCTC’s obligations in the provision of the website and this service) shall be
limited to the value of the ticket purchased through use of this service.




6.5. Exclusion of Liability: IRCTC shall not be liable to the Second Party for
any of the following types of loss or damage arising out of use of website and
the service whether in contract or tort (including any liability for negligence
howsoever arising out of or in connection with the performance of IRCTC’s
obligations in the provision of the website and this service): -

i. Loss of revenue, business, anticipated savings or profits; or
ii. Any indirect or consequential loss howsoever arising.



6.6. Exclusion of other Warranties / Remedies: The Second Party shall
acknowledge and agree that in entering into the Agreement, he does not rely on
and shall have no remedy in respect of any statement, representation or warranty
given by any person (including as to condition, quality and fitness for
purpose).




6.7. Force majeure: IRCTC shall not be liable to the Second Party / any other
party in respect of any delay in performance of these terms and conditions or
delay in performance or breach of the terms and conditions due to any event or
circumstances which are beyond reasonable control of IRCTC.




6.8 The Second Party shall abide all the Local Laws, Labour Laws etc. IRCTC will
not be the “Principal Employer” in case of employees engaged by the Second Party
for the purpose of booking the tickets and allied activities.




6.9 IRCTC will not be liable to pay any compensation if any error occurs due to
any technical or manual fault at the end of the web server holder. The second
party has agreed to indemnify IRCTC against all such claims.



7.   Service Hours: Booking through Internet is presently allowed form 00:30 AM
to 11.30 PM (Indian Standard Time) on all days including Sundays. Service hours
are liable to be changed without prior notice. Agent booking   is restricted as
per the order of Ministry of Railways issued from time to time.



7.1. Opening day booking ($) (Presently 120th days in advance, excluding the
date of journey) will be available only after 8:30 AM, along with the counters.
If the Second Party tries booking before 8:30 AM, for opening days tickets, the
reservation will fail, with the Second Party account getting debited; IRCTC will
refund the entire, but the bank card/ transaction charges and IRCTC’s service
charges are likely to be forfeited.




7.2. Opening day means 120 days in advance of the date of journey (journey date
not to be included) from train originating station. Please note that in case of
some Intercity day trains, the ARP (Advance Reservation Period) is less than 120
days) For Tatkal booking, opening day presently means one day from date of
journey subject to restriction if any imposed by Ministry of Railways from time
to time eg. if Today is 1st December, then 2nd December will be the Journey day.




7.3 The opening days are liable to be changed as per notifications issued by
Indian Railways from time to time.

      
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 
8.    General
   

8.1. Governing Law: This agreement and the Second Party’s use of the online
booking through IRCTC’s web site is governed by Indian Law and the courts of New
Delhi, India only. The Second Party hereby irrevocably consents to the exclusive
jurisdiction and venue of courts in New Delhi, (India) only in all disputes
arising out of or relating to the use of the IRCTC Sites/ Services.




8.2. Entire Agreement: This Agreement including any document referred to herein
constitutes the entire agreement between IRCTC and the Second Party in respect
of use of this service by the Second Party.




8.3. Third Party Rights: Nothing in this Agreement shall be taken as granting
any rights expressly or implicitly whether contractual or statutory to persons
other than the Second Party or IRCTC.




8.4. In case of any dispute it shall be compulsory for the Second Party to first
submit to the Arbitration of a sole Arbitrator not below the rank of General
Manager/ IRCTC to be nominated by MD/IRCTC after a request is made in written by
the Second Party or IRCTC. The decision of the Arbitrator shall be binding on
both the parties. The language of the Arbitration shall be English and the venue
of Arbitration will be New Delhi only.




8.5. No claim would be preferred by the second party in any Court or Tribunal
without giving 60 days notice in the nature of Section 80 CPC to the IRCTC.




8.6. If any customer of  Second Party Institute any proceedings against IRCTC,
the concerned   Second Party would be liable to make good all the loss occurring
to IRCTC as a result of those proceeding, including the cost of defending the
proceedings wherever these are due to deficiency of second party. Further,
whenever there is deficiency on account of both the parties, the liability will
be divided proportionately.




8.7. On expiry of the validity of recognition of Second Party by Railways where
applicable, the access provided to such Second Party would be deactivated by
IRCTC unless renewed by Railways and conveyed to IRCTC.




8.8. Below is the list of the maximum charges to be levied on the customer.  
These charges are as fixed by Indian Railways and are liable to change without
notice at any point of time.



IRCTC  Service Charge
Plus service tax as applicable
Agents Service Charge (Inclusive of Service Tax)
Total (IRCTC + Agents)
 
Sleeper
AC
Sleeper
AC
Sleeper
AC
Rs.20/-
Rs.40/-
Rs.20/-
Rs.40/-
Rs.40/-
Rs.80/-



Payment Gateway charges on actual   can also be realized by the Second Party
(RDS account  holders) as under: -
      
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------



1% of transaction amount for value above Rs. 2,000

0.75% of transaction amount for value upto Rs. 2,000




The above charges are inclusive of Service Tax. Service Tax as applicable should
be shown separately in the receipt issued by the Second Party.
 
9.
IRCTC’s Termination Rights: IRCTC may at any time at its sole discretion and
without giving any reason or any prior notice terminate or temporarily suspend
the Second Party’s access to all or any part of the website.




10. Exclusion of liability for cancellation of trains: In case of cancellation/
diversion/ termination / short of destination of trains, the Indian Railways
Rules which contain limitations and exclusions relating to the liability of the
Indian Railways to the customer in respect of loss or damage caused by the
delay/diversion/termination short of destination and / or cancellation of any
train, any missed connection, or closure of the railway shall apply.



The IRCTC provides only the facility of interacting with the Indian Railway’s
PRS system through the Internet. The IRCTC is not responsible for providing
train services or any other service through this site.



11. In witness whereof, the said parties hereto have set their hands at the
place and on the dates respectively shown hereinafter.


 


Authorized Representative of the Second Party
GGM/IT
   
IRCTC, New Delhi
 
For Sunalpha Green Technologies Pvt. Ltd:
(Stamp/Seal)
 
/s/ Deepak Sharma, Director
         
(Stamp/Seal)
         
Witnesses
Witnesses
       
1. Sachin Mandloi
1.
 
   /s/ Sachin Mandloi
/s/ illegible
                   
2. Keyur Otadhiya
2.
 
    /s/ Keyur Otadhiya
   /s/ illegible
 




 

(NOTE:- Signature of the Second Party and the Stamp / Seal on each page of
Agreement is essential)

   

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 
Annexure I




Procedure order for E-Rolling Deposit Account



1. A separate bank account will be opened with ICICI Bank Ltd. titled as “
IRCTC-E- Rolling Deposit Account” with Internet Banking viewing facility.




2. Internet banking viewing facility will be given to authorized signatories to
the bank account such as Managing Director, GGM (ITS), JGM (F) & CS, Manager (F)
and AM (F). In addition to this the Internet Banking viewing facility would be
given to nominated staff authorized for receiving cheques /drafts and nominated
staff of Finance Department.




3. Deposit can be  minimum of Rs.2,00,000/--  and when the minimum balance in
the deposit account reaches the prescribed minimum level of Rs.1 lakh the
booking through the deposit account will  be stopped.




4. Deposit from the customers would be received through Cheque/Demand
Draft/RTGS/EFT only in favour of IRCTC E-Rolling Deposit Account.




5. Deposits to this account (IRCTC E-Rolling Deposit Account) can also be made
through Direct Debit/Net Banking.




6. In case of payments received through cheques/drafts, the booking of tickets
will be permitted after period of 5 days after receipt and realization of
cheque/draft. In case of payments received through RTGS/EFT, the booking of
tickets will be permitted after period of 3 days, after ascertaining
confirmation of credit. In order to save time in ascertaining realization of
cheques/drafts etc., the customer should be advised to remit the payment through
RTGS/EFT.




7. No interest will accrue in the deposit account.

   
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------




8. The amount deposited with IRCTC would be used only for purchase of Railway
Tickets through IRCTC.




9. Banks may levy transaction charges on the online deposits made to this
E-Rolling deposit account as per existing banks rules. IRCTC will not bear any
charges on this account.




10. Payments through credit cards will not be accepted.




11. Cheque and Drafts will be received from the customers interested in booking
of tickets through rolling deposit scheme by the nominated staff of account
department placed at Internet Ticketing Centre,1ST floor,IRCA Building,State
Entry Road,ND-55. Thereafter the cheques and drafts would be handed over to
nominated staff in Finance Department for deposit in the bank account.




12. Wherever the payment to the account is remitted through direct banking/net
banking/RTGS/EFT, the customer should forward letter indicating the amount
remitted in IRCTC E-Rolling Deposit Account, to the above stated nominated
staff. Thereafter the said nominated staff would forward necessary details to
nominated staff in Finance Department at Internet Ticketing Centre, 1ST floor,
IRCA Building, State Entry Road,ND-55.  for ascertaining verification of credit.




13. The nominated staff in Finance Department, through his internet banking
password would ascertain realization of the cheque /bank draft and the details
will be submitted in the following written format at the end of everyday, if
there are any amount is realized to this effect: -



S.No.
Name of the
 User/customer
Cheque/DD No.
Bank
Name
Amount
Deposited
Date of
receipt
Date of
 Deposit
Date of
realization
                               



It will be the absolute responsibility of such nominated staff to ensure that
the information furnished in the above format is correctly given.
    

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 
A copy of the said format will be forwarded to nominated staff placed at 2nd
Floor, STC Building, who will also confirm through Internet Banking facility
about realization of the cheques etc. Thereafter, the above format would be sent
to operations department for Updation of deposit to various rolling deposit
customer’s account.



14. Operations department will maintain the deposit account in electronic form
in the following format: -







Date
Opening
balance
Amount
deposited
Booking Details
Refunds
Closing
Balance
Amount
Tickets
Pass
Amount
TXN
                                   




15. It shall be the absolute responsibility of the operations staff to ensure
that the amount is credited in the party’s account only after receipt of written
confirmation from nominated Finance staff and matching the customer’s details,
amount etc. as per the written communication received from the customer, in this
regard.




16. In case of failed transactions for deposit to the E-Rolling deposit account.
The amount debited to the user will be credited back to the users’ rolling
deposit account.




17. All the booking should be debited to deposit account of a particular
customer by the operations. Similarly, all the refunds or cancellations of
tickets should be credited to the deposit account of a particular customer.




18. At the end of the month a statement on each customers’ rolling deposit
account would be generated by operations department and a copy of the same
should be given to Finance Department for recording sales, purchase, refunds and
reconciliations etc. as may be required for accounting purposes.

    

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

19. If the member wished to terminate/close the E-rolling deposit account he/she
may terminate his/her E-rolling deposit account by providing notice in writing.




20. In case of termination of E rolling deposit facility, the amount in the E
rolling deposit account will be returned to the customer by way of cheque after
realizing all the dues of IRCTC.




21. Wherever the E rolling deposit account is closed/terminated prior to a
period of six months, an administrative charge of Rs.5,000/- would be recovered
from the balance available with IRCTC in the customer account.




22. If the cheque of the customer is dishonoured due to insufficient funds, a
fine of Rs.5000/- would be imposed on the rolling deposit customer, dealings
with IRCTC would be banned and an action under section 138 of Negotiable
Instruments Act will be initiated.




23. A committee consisting of Manager (Finance) and GM (OPS) will review the
records maintained at Internet Ticketing Office on three days basis and weekly
review/audit will  be done by GGM (ITS) and JGM (F) & CS.




24. The above procedure has been devised, keeping in view internal checks and
control required for audit purposes.




25. Transaction Password shall be used by the user to debit the E rolling
deposit account i.e. for booking of tickets via E rolling deposit account.




26. Secrecy of Transaction password shall be the responsibility of the E rolling
deposit user.

      

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

27. IRCTC will create the sub-users under specified Master users. The Master 
user/Co user will have the option to change the password and the Master user
will be responsible for all the transaction made using the user Ids assigned to
him. Password given by IRCTC shall be changed immediately or receipt of mail. In
case password is no changed. IRCTC, will not own any responsibility of the after
effects.




28. Master user will intimate IRCTC about creation of sub users.





____________________________________________________________________________
       

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------



Annexure II

 
RULES AND REGULATIONS
Do’s for the Service providers


Mandates for Registration
Registration as an RSP (Retail Service Provider) in IRCTC is issued for booking
of E- Tickets only (except RTSA agents, who are authorized by Railways).


It is essential to prevent sharing of IDs by PSP/RSP. Hence, Digital certificate
and machine ID of RSP will be mandatory for registration.
RSPs are required to give the correct address, Mobile No mail id & PAN No. in
the registration form.


Change of address should be intimated to IRCTC immediately along with the
original certificate issued by PSP, in order to issue a fresh certificate.


IRCTC’s rules & regulations are to be read properly & followed strictly.
Ignorance of the same cannot be considered as a valid reason. The Principal
Service Provider (PSP)/ RSP must be fully aware of the extant rules.


RSPs should verify the ids provided to them If by mistake, id of another RSP is
issued to them they should immediately inform their PSP.


RSPs should keep a sign board outside their agency in which IRCTC’s logo can be
displayed. IRCTC’s logo (Soft copy) will be sent by e-mail on request by the
RSP. Sign Board should include: display of rules & regulations, IRCTC service
charges, agent services charges, payment gateway charges etc.


Certificate of Authorization issued by PSP should be prominently displayed at
the agency.


PSPs/ RSPs should practice good business ethics.


Mandates for Booking/ Cancellation of Tickets
Tickets should be booked only when the customer approaches.


The RSP must ensure that the transaction (Booking or cancellation) is done with
the complete knowledge and acceptance of the customer.


It is mandatory for all RSPs to maintain the written/ electronic requests and a
copy of the ID proof from the customers for both booking & cancellation of the
tickets.


These requests are to be preserved for a period of six months. Mobile number of
the customer or one of the passenger(s) while booking the ticket is mandatory.
Mobile number of the passenger(s) must be indicated on ERS. The details will
have to be provided to IRCTC as and when required


The ERS issued by all the PSPs/ RSPs should be strictly in the format prescribed
by IRCTC. ERS issued by the PSP/ RSP should contain name and full address
contact details of the same RSP and the name of the PSP.
    

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 
RSPs must issue receipt on their own stationary for the amount collected from
the customers.


The receipt should contain details like Railway Fare, IRCTC’s service charges,
agent's service charges, payment gateway charge. (The service Tax as applicable
included in the agents service charges should be shown separately in the
receipt).


Service charges of PSP/ RSP includes booking as well as cancellation
transactions.


Mandates for Filing TDR/Refund


It is mandatory for the RSPs to obtain a written request from the customers
before TDR cases are filed with the Railways.


If cash cards are used, it is pertinent to retain the exhausted cards for
refunds, if any.


RSP must refund the money as per cancellation rules to the customer immediately
in all cases.


Whenever the cancellation ticket amount / the TDR refund amount which is
credited back in the PSP/ RSP’s account used for ticket booking could not be
refunded to the customer due to various reasons, the money must be returned to
IRCTC. The refund should be made to the customer within 3-5 days from the date
of receipt from IRCTC .


PSP/ RSP to send regular reminder to tdrprocess@irctc.co.in for checking the TDR
refund status. The same shall be provided online in web interface.


Along with the refund, the refund details must be provided to the customer
during cancellation.


In case of refund of e- tickets which could not be cancelled on website, the RSP
must inform the customer about the process, take contact details & remit the
refund to the customer as and when it is credited in the agent’s account.


Mandates for the PSP
PSP should register their Outlets / Branches only if minimum basic
Infrastructure already exists. The Agency should have its own office with valid
license for online ticket reservation and efficient staff to handle the booking
/ delivery of e- tickets as and when required.


PSP should ensure proper antecedent and character/credential verification before
appointing RSP and keep a record of these documents and should be able to
provide them to IRCTC as and when required. A declaration to this effect has to
be submitted by the PSP at the time registration.


It will be obligatory on the part of the PSP to control the activities of their
RSP. The PSP will be equally liable for all civil and criminal liabilities of
their RSP.


PSPs with or without web services should keep a close watch on the conduct of
their RSPs & in case of receipt of complaint against any RSP by the customers
then the agent ID should be deactivated at the operators end immediately, under
intimation to IRCTC
        

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 
PSP must monitor each RSPs activity. PSPs will have to conduct decoy checks on
1% of its RSPs every month. Penalty of Rs.5000/- multiplied by shortfall of
decoy checks in a month will be imposed on PSPs.


PSP must make changes in front end software on the portal for a provision to
store mobile number of any one of the desiring passenger(s) travelling on
e-ticket and strictly ensure that while filling of requisition slip for booking
e-ticket, RSPs obtain and feed the mobile number of passenger for sending SMS
alerts in all cases wherever the mobile number is available.


Compliance has to be ensured from the PSPs in this regard and watch should be
kept for any fake number/ repeat number/ dysfunctional number being feed when
booking/ cancellation is done by RSP.


PSPs should educate their RSPs regarding rules and regulation of IRCTC or about
ticket booking software (in case of web services agents) etc.


PSP should ensure complete sharing of information & full cooperation with IRCTC.


All mails / references made by IRCTC in RSPs matter should be replied back
within (7) days.


Request for additional registrations will be considered only after assessment of
the performance of the company for previous quarter as per policy. Number of
such registrations to be allowed is at the discretion of the competent
authority.
   
Request for Renewal to be made 2 months before the date of expiry of the
contract along with a 3 months performance report of agents. Renewal will be
considered based on the performance of the RSPs.


Dont’s for the Service providers


No advertisement in any form whether in print or press media is to be issued
without prior permission from IRCTC in writing.


Collection of extra charges in any form whether for cancellation of the ticket
or checking the availability status from the customers forbidden.


Booking of I- tickets or counter tickets is prohibited & punishable with minimum
punishment of immediate deactivation of the user id.


Sharing of access credentials to web services is strictly prohibited .Transfer
of agent ID given to RSPs by IRCTC or PSPs is Prohibited and IRCTC will initiate
action against the agent group if found guilty in such matters. Punitive action
will be initiated as mentioned in the Annexure ‘A’.


RSPs should not book tickets using any other wrong ID except only through IRCTC
provided agent ids. RSPs if found to be using wrong id, then their ids will be
deactivated immediately as well as legal action will be taken against them.
Punitive action will be initiated as mentioned in the Annexure ‘A’.  
     

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

     
Transfer & re-sale of Tickets is punishable under Indian Railway Rules under
Sec.142.
 
RSPs are prohibited to print Reservation Application Forms with IRCTC Logo on
top.


Popularizing the organizations name as authorized Railway Agents is strictly
prohibited. The RSPs are “IRCTC authorized E- Ticketing agents”.


IRCTC’s logo should not be used in Visiting Cards, Letterheads, and Pamphlets or
in any other forms unless approved by IRCTC.


Session management by the PSP should be taken care of.


Use of back or refresh option while booking tickets and Login page should not be
kept idle for a long time (applicable for internet café scheme on
www.irctc.co.in.)


Book of benami e- tickets is strictly prohibited (anybody doing so will be
prosecuted).


Blocking of accommodation by giving fictitious names in any train is strictly
prohibited As per the Indian Railways Act-1989 blocking of accommodation is a
criminal offence and is punishable (annexure ‘A’)


Modification/Alteration/Tampering the Electronic Reservation Slip (ERS) is
strictly prohibited. Any such act will be considered as a criminal activity and
is punishable u/s 420 of the Indian Penal code, if brought to the notice of
IRCTC.


Software tampering is strictly prohibited. Any activity restricted by IRCTC like
unauthorized branding, Tatkal Robot Facility, saving booking form either at
server or at client machine or allowing Tatkal form to be opened before
stipulated Tatkal time or during the banned time period (8.00 AM to 9.00AM) ,
use of technology for gaining unfair advantage in Ticket booking Technical
problems (making changes without proper testing etc) etc.,. Punitive action will
be initiated as mentioned in the Annexure ‘A’.


Cancellation of the tickets without the knowledge and request of the customer is
prohibited.


Changing the profile by entering new details even if update profile link is
available (Rare cases) in the left panel in IRCTC website after logging in is
strictly forbidden. If updated, will be reverted as individual user loosing the
functionality of agent booking.


Do not lose the Digital Certificate as the agent will not be able to login
without the certificate.


NOTE: All fraudulent activities like Overcharging, booking tickets thru personal
user id’s, creating multiple user id’s will be dealt strictly. The minimum
punishment will be deactivation and also further legal action will be initiated
against the RSPs (Punitive action will be initiated as mentioned in the Annexure
‘A’).
    

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------





ANNEXURE ‘A’
As per clause 3.7 (B2B) and 4.5 (Internet café) agreement(s) which inter alia
provides that ”the PSP shall be equally liable for all civil and criminal
liabilities of their RSP. If at any stage the sub- RSP of the PSP indulges in
any fraudulent activity like (but not restricted to) collection of excess
charges, alteration of fares on the tickets, issue of duplicate ticket etc. Then
the PSP shall also be liable for such activity of their RSPs(and IRCTC shall be
free to take any action under civil and criminal law.” The said clause will be
applicable if the mandates are not followed by the PSP or RSP, and following
punitive action will be taken by also invoking the clause 9 (B2B) and 10
(Internet café) of agreement(s):


i) Irregularities Committed by PSPs
S.No.
Nature of Irregularities
Rule
Major Irregularities
1.
Software Tampering : Any activity restricted by IRCTC like unauthorized
branding, Tatkal Robot Facility, saving booking form either at server or at
client machine or allowing Tatkal form to be opened before stipulated Tatkal
time or during the banned time period (8.00 AM to 12.00AM) , use of technology
for gaining unfair advantage in Ticket booking Technical problems (making
changes without proper testing etc),
 
1. Rs.25 lakh penalty and suspension for three months and
2. Cases involving cyber act violations will be reported to Cyber Crime Police
as well as RPF.
2.
Un-authorised access - Sharing of access credentials to web services,
Unauthorized Sale of Agency, etc.
 
1. A penalty of Rs.20,000/- per complaint will be imposed and
2. The RSP ID of such outlet will be permanently deactivated and
 
Cases involving cyber act violations will be reported to Cyber Crime Police as
well as RPF
3.
Point of sale fraud - complaints of overcharging, non-payment of refunds like
TDR refund claims, non-refund of cancellation amount, charging of cancellation
charges etc.
1.A penalty of Rs.20,000/- per complaint will be imposed and
2.A penalty of double the amount of such overcharging/non-payment will be
imposed and
3.The RSP ID of such outlet will be permanently deactivated
4. Case will also be referred to RPF if found indulge in touting activity using
personal ID.

      
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 
4.
Non compliance of Booking/cancellation mandates -For other fraudulent activities
such as faking as a normal user and booking on website using multiple user IDs,
Manipulation of ERS, sale of I tickets, Booking of benami tickets, Transfer or
resale of tickets, blocking accommodation giving fictitious names, cancellation
of ticket without the knowledge of customer, Non filing of TDR on request of
Customer.
1.A penalty of Rs.20,000/- per complaint will be imposed and
2.The RSP ID of such outlet will be permanently deactivated
3.Case will also be referred to RPF if found indulge in touting activity using
personal ID
 
Minor Irregularities
 
1.
Non compliance of other mandates -Any agent outlet, if found without proper
display of sign board indicating the IRCTC instructions viz Service charges,
Payment gateway charges, without registration certificate being displayed, non
issuance of money receipt etc.,
In the case “Address
Mis-match” of the agent
Any advertisement in print or press media without prior permission from IRCTC in
writing. Misuse of IRCTC LOGO without prior permission from IRCTC
A penalty of upto Rs.5,000/- per complaint and in the first instance RSP will be
given a warning and in the second instance RSP ID will be permanently
deactivated
 
2..
If any of the RSPs found not booking tickets (non-transacting agents) for six
months after registration
IRCTC will deactivate such Sub user ID permanently with the consent of the PSP
 
3.
If PAN No is not provided by any existing PSP or RSP within the stipulated time.
If verified details like address, PAN No. along with ID proof is not provided by
New PSP or RSP
Such RSP agency will be disabled till such time the PAN No. is provided to
IRCTC.
Registration will not be processed.
 
4.
Other provisions
If complaints are received and proved against 5 different RSPs of PSPs in 01
month then a show cause notice will be issued.
If between 6-10 complaints are received and proved against different RSPs of a
PSPs in 01 month then a PSP will be deactivated for 01 month.
If between 11-15 complaints are received and proved against different RSPs of a
PSP in 01 months then a PSP will be deactivated for 03 month. If two such
incidences are reported, the PSP will be permanently deactivated.
If more than 20 complaints are received and proved against different RSPs of a
PSP in 01 month then the services of the PSP will be terminated for 06 months.
If two such incidences are reported, the PSPs will be permanently deactivated.
 

      
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

     However, i) the number of instances for imposing penalty will be counted
based on date of occurrence of incidence as against date of reporting.
ii)The complaints arising out of bookings made through PSPs IDs will only be
counted for penal action against PSPs
iii) The complaints arising out of bookings made through Personal IDs will be
taken up through RPF under Railway Act for touting activity. Such complaints for
tickets booked on personal ID will not be counted for the purpose of suspending
PSPs on the criteria of number of complaints
 



ii) Irregularities Committed by RSPs
For irregularities committed by RSP, necessary action will be taken against
respective PSP also in addition to whatever action (like deactivation of RSP as
decided by competent authority) taken against RSP. However, in case of criminal
activity of RSP, necessary action will be taken by IRCTC through RPF against
RSP.
NOTE:
1. In all the above cases, once the irregularity is established, a show cause
notice is issued giving 5 days time to reply. 3 days time is awarded for payment
of penalty else services will be suspended till such time the penalty amount is
deposited
 
2. If penalty imposed is not received within the stipulated period the same will
be debited from RDS account of the PSP or if no RDS account is maintained the
PSP will be disabled till such time the amount is received in IRCTC.
 
3. The above are general guidelines and the actions prescribed above are
minimum. The competent Authority can however, take appropriate higher action
against the erring PSP/ RSP, if deemed necessary including termination in the
first or any instance in line with the provisions of the Agreement.
 
4. Any other complaint received against RSP/PSP in violation of IRCTC/RAILWAY
rules and regulations – action will be initiated as per the decision of the
competent authority case by case.
Rules and Regulations:
1. Requisition forms from customers to be taken and stored in Electronic Form.
The details will have to be provided to IRCTC as and when required.
 
2. Agreement will be valid for 3 years. AMC will be payable every year in
advance.
 
3. To encourage PSPs to improve their performance, IRCTC may award annually to
the best performing PSPs.
 
4. PSPs will have to conduct decoy checks on 1% of its RSPs every month. Penalty
of Rs.5000/- multiplied by shortfall of decoy checks in a month will be imposed
on PSPs.
 
5. IRCTC will also conduct decoy checks.
 
6. IRCTC technical team/External Agency nominated by IRCTC to inspect servers of
the PSP to ensure compliance of administrative and technical issues. The
expenses of such investigation/inspection including external agency charges to
be borne by PSP.
 
7. For false TDR claim, permanent deactivation of RSP ID will be done.
      
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 
Annexure III

 
IRCTC TERMS AND CONDITIONS
 
IRCTC API
 
Terms & Conditions

This is a legal agreement between you (name of the partner) and IRCTC. By
accepting these terms, you are representing that you have the authority to bind
the party being issued a access credentials for this API (you and that party
collectively referred to as “you”). The “access credentials” is the API Program
user passkey given to you by IRCTC upon successful access for this program. In
exchange for use of and access, and IRCTC's proprietary API and its
specifications you agree to be bound by the terms of these API terms and
conditions (the “API Agreement”). The   APIs are a feature of the IRCTC  
program and any account management using the   API is also governed by the  
terms and conditions between you and IRCTC. “IRCTC” in this Agreement means the
IRCTC entity with which you have entered into your   Terms (e.g., IRCTC Inc.,
IRCTC Limited, etc.) and its affiliates.
The   API, Specifications are, as applicable, the intellectual property and
proprietary information of IRCTC. Any right to use, copy or to retain a copy of
the   API and the   API Specifications is subject to and contingent on your full
compliance with this   API Agreement. If you violate any part of this   API
Agreement, (i) your access to the   API may be suspended or terminated without
notice and you have no right to use the   API or (ii) as liquidated damages, you
may experience service degradation and/or prices charged to you for usage may be
changed. If you wish to terminate all or part of this   API Agreement, you must
cease all use of the   API.


I. DEFINITIONS


The following defined terms have the following meanings for the purpose of
this   API Agreement:
 

· The “use” of the API means: (A) the use of the API Specifications to (i)
access IRCTC servers through the API, (ii) send information to sub agents’
accounts using API Client, or (iii) receive information from IRCTC in response
to API calls; and/or (B) distributing or developing an API Client.

 

· An “account owner” means the owner of record of an account or a party whom the
owner of record has authorized to access and manage that account.

 

· “API Management Data” means API Input Data passed to the API servers using
various IRCTC provided Functionalities.

 

· An “API Client” means the system of (i) software that can access or
communicate with IRCTC's servers using the  API Specifications (the “API Primary
Client”), and (ii) software that can Communicate API Data with that API Primary
Client.

 

· “Communicate” means that two software applications, directly or through any
other software, can transfer data in one or both directions by any means,
regardless of the mechanism or semantics of the communication and even if the
communication mechanism is one traditionally considered a communication
mechanism between two separate software applications (e.g. pipes or sockets).

    

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

· “API Data” means IRCTC specified API Input/output Data.

 

· “API Input Data” means any data, instruction or content sent to IRCTC using
the API.

 

· “API Specifications” means all information and documentation IRCTC provides
specifying or concerning the API specifications and protocols and any
IRCTC-supplied implementations or methods of use of the rail E ticketing APIs.

 
·
 

· “API Client” means a API Client (a) developed only for one party who (together
with its Affiliates) will be the sole Owner, and (b) which is used only by
employees of the Owner to manage advertising for the Owner's customers’ products
and services (e.g., an agency or reseller managing or purchasing advertising for
other parties). Any API Client that is used by the Owner’s users, partners or
customers is expressly excluded from the definition of an API-Client.

 

· “Third Party” means a party other than IRCTC or you and includes without
limitation any database, software or service owned by or under the control of a
party other than IRCTC or you.


 
II. API USE
 

1. Permission to Use. You may use the API only in accordance with the terms and
conditions of this API Agreement. You must use the access credentials at all
times. You may not use any Third Party credentials in an API Client unless
permitted in writing by IRCTC.

 

2. Non-Compliant  API Clients. You shall not use an API Client that violates
this API Agreement.

 

3. API Report Data.

 

a. Transfer of API Report Data. You shall not sell, redistribute, sublicense or
otherwise disclose or transfer to any Third Party all or any portion of API
Report Data (except that you may disclose the API Report Data from a particular
account to the owner of that account).

 

b. Access Credentials. You take responsibility for any and all use of the API
using your Access Credentials, if obtained directly or indirectly from you.

 

c. Security. You shall use all reasonable efforts to keep all API Data in a
secure environment at all times according to commonly acceptable security
standards for enterprise data, but an environment at least as secure as that for
your own enterprise data. All data transfer using the API must be secured using
at least 128 Bit SSL encryption, or for transmissions directly with IRCTC, at
least as secure as the protocol being accepted by the API servers.

    
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

d. Data Collection. Except as expressly permitted by IRCTC under a IRCTC product
or service feature, you shall not use any automated means (for example scraping
or robots) other than the API to access, query or otherwise collect
IRCTC-related information from IRCTC, the Program or any website owned or
operated by you or a IRCTC partner site that displays rail e ticketing data
(collectively “IRCTC Scraping”).

 

4. IRCTC Monitoring. You acknowledge that IRCTC may monitor any API activity for
the purpose of ensuring quality, improving IRCTC products and services and
compliance with these terms. You shall not try to interfere with such monitoring
or otherwise obscure from IRCTC your s API activity. IRCTC may use any technical
means to overcome such interference.



 


III.   API CLIENT DEVELOPMENT AND DISTRIBUTION


 

1. Permission to Use. You may use the API and API Specifications to develop and
distribute an API Client only in accordance with the terms and conditions of
this API Agreement. For example, any API Clients you use, develop or distribute
must meet the criteria set forth by IRCTC.

 

2. API Clients.

 

a. Account Data. The API Client must neither enable nor allow any party to
access or use any data obtained through IRCTC Scraping. The API Client must
neither enable nor allow any party to access or use the account, passwords, API
Data or any other account information of a party other than the then-current
end-user (which includes parties acting on an end-user's behalf and authorized
by that end-user to do so), whether or not the API Data is in identifiable or
aggregate form.

 

b. Information Transfer. Notwithstanding anything to the contrary in this API
Agreement, API Clients may only use or transfer API Data

 

c. Co-Mingling of API Data. This Section apply to API Clients.

 

i. Editing of the fields across IRCTC and Third Parties is not allowed in the
same tab or screen.

 

ii. Copying Data. The API Client may not offer a functionality that copies data
between IRCTC and a Third Party.

 

d. No Distribution. Except in the case of a Complete Sale of API Clients and API
Clients may not be distributed (e.g., transferred, licensed or sold) (i) the
Owner (except temporarily during development and testing in a non-live
environment) or (ii) an agent of the Owner acting on the Owner's behalf and
using that client solely to advertise the Owner's own products and services.

 

e. Required Minimum Functionality. All API Clients must expose at least as much
functionality as is set forth by IRCTC. It should include a particular function;
all aspects of that function and all API calls related to that function must be
enabled and exposed. API Clients will need to expose any additional
functionality added to the IRCTC list within 4 months after those
functionalities are added to the IRCTC List. This Section does not apply to End
API Clients and Internal API Clients; provided, however that the Owner provides
IRCTC with reporting data, as frequently as existing reporting, but no less than
on a monthly basis, that discloses the IRCTC spend and performance (i.e., total
spend, click, impression) attributable to the customer’s advertisements with
IRCTC in a reasonably prominent location.

       

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

f. Security. Each API Client must have adequate protections in order to keep
secure and prevent the interception of all IRCTC API Data and credentials. All
such information must be kept in a secure environment at all times according to
commonly acceptable security standards for enterprise data, but an environment
at least as secure as that for your own enterprise data. All API Clients must
transmit data with a protocol at least as secure as 128 Bit SSL encryption, or
for transmissions directly to IRCTC, at least as secure as the protocol being
accepted by the API servers.

 

g. Data Collection. The API Client must not enable IRCTC Scraping or accept data
from IRCTC Scraping.

 

h. Personally Identifiable Information. The API Client must not collect
personally identifiable information of any party unless it first informs the
user about the types of information being collected and how that information may
be used and then obtains the user's express permission for those uses.

 

i. Compliance with Law. The API Client must comply with all applicable
government laws, rules and regulations and any Third Party's rights and must not
operate in a manner that is, or that a user of the API Client would reasonably
consider, deceptive, unethical, false or misleading.

 

j. Duty not to Interfere. The API Client must not interfere or attempt to
interfere in any manner with the proper working of the API. Each API Client must
pass IRCTC outlined API Specification. You must not modify the API Client except
that you may modify if expressly permitted by in writing by IRCTC.

 

k. IRCTC Monitoring. The IRCTC API Client must not, and must not attempt to,
interfere with IRCTC monitoring of API activity or otherwise obscure from IRCTC
API activity. IRCTC may use any technical means to overcome such interference,
including without limitation suspending or terminating access of the API Client.

 

l. Automated Use. You may not provide a Third Party the ability to, via
automated means, use the IRCTC rail ticketing API — all Third Party use must be
by a human user via the API Client user interface..

 

3. IRCTC API Client Branding.

 

a. Logo Use. Unless otherwise agreed in writing by IRCTC, this API Agreement
does not grant you any rights to use or display IRCTC logos or trademarks or any
other rights to IRCTC Brand Features (defined below), except that you may
textually refer to IRCTC in your API Client as required and consistent with this
API Agreement.

      

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

b. Brand Feature Rules. IRCTC may withdraw any license to any IRCTC Brand
Features at any time for any or no reason. You shall not alter Brand Features in
any way at any time (for example, changing color or size) without IRCTC's prior
written permission. You shall not display Brand Features on, or associate Brand
Features with, any “adult content” or illegal content. Goodwill in the Brand
Features will inure only to IRCTC's benefit and you obtain no rights with
respect to any of them. You irrevocably assign and must assign to IRCTC any
right, title and interest that you obtain in any of IRCTC's Brand Features. You
must not at any time challenge or assist others to challenge Brand Features or
their registration (except to the extent you can't give up that right by law) or
attempt to register any trademarks, marks or trade names confusingly similar to
IRCTC's. “Brand Features” means the trade names, trademarks, service marks,
logos, domain names and other distinctive brand features of IRCTC, including
without limitation the   Logos.

c.
IV. THE  IRCTC APIS IN GENERAL
 

1. Payment for Usage.

 

a. Rates and Units. The number of quota units consumed by each type of  API
operation is set forth on the IRCTC API rate card  “Quota Charges” means amount
charged per quota unit consumed. You shall pay to IRCTC all Quota Charges per
month, as set forth on the IRCTC API rate card.

 

b. Pricing Changes.

 

i. New Features. For newly available API operations, IRCTC may set both the
Quota Charges per quota unit and the number of quota units consumed by those new
API operations at any time by notifying you or posting such pricing changes to
IRCTC's rate card.

 

ii. Existing Features. Adjustment to IRCTC's rate-card for the number of quota
units consumed by any existing API operations will take effect any time 15 days
after notice to you. Any changes to Quota Charges per quota unit will take
effect any time at least 30 days after notice to you.

 

iii. Preferred Pricing. Note that preferred pricing for Quota Charges may be
available. IRCTC reserves the right to cancel your access to and modify or
terminate the preferred pricing at any time.

 

c. Payment Terms. You shall pay all charges in  INR, unless otherwise set forth
between you and IRCTC in writing, by (a) prepayment, (b) upon invoice due date,
or (c) any other method accepted by IRCTC for  API payments. Late payments bear
interest at the rate of 1.5% per month (or the highest rate permitted by law, if
less). Charges are exclusive of taxes. You are responsible for (y) any taxes,
government charges, and (z) reasonable expenses and attorneys fees IRCTC incurs
collecting late amounts. You waive all claims relating to charges unless claimed
within 60 days after the invoice date (this does not affect your credit card
issuer rights). Charges are solely based on IRCTC's measurements of quota usage.
Nothing in these terms may obligate IRCTC to extend credit to any party.

       

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

2. NO GUARANTEED ACCESS.

 

a. No Continued Access OR STANDARD. Subscribers/Principal agents/Partners/Govt.
agencies ACKNOWLEDGE AND AGREE THAT IRCTC may suspend or terminate your access
to the API, OR CHANGE ANY OF THE API SPECIFICATIONS, PROTOCOLS OR METHODS OF
ACCESS for any or no reason and will bear no liability for such decisions. It is
solely your responsibility at all times to backup your data AND to be prepared
to manage your accounts and conduct your business without access to the IRCTC
API.

 

b. No Service Level. IRCTC DOES NOT REPRESENT OR WARRANT, AND SPECIFICALLY
DISCLAIMS, THAT THE IRCTC API WILL BE AVAILABLE WITHOUT INTERRUPTION OR WITHOUT
BUGS.

 

3. Inspection for Compliance to IRCTC.

 

a. User-Interface Inspection. Subscribers/Principal agents/Partners/Govt.
agencies agree that IRCTC may inspect your API Client user interfaces at any
time. Any such inspection must be during normal business hours. You must allow
IRCTC to visit your place of business, or inspect all functionality of your API
Client to IRCTC's reasonable satisfaction in some other manner agreed between
you and IRCTC, within 7 days after notice from IRCTC that IRCTC desires to
inspect your API Client interfaces. IRCTC's inspection shall consist only of a
thorough walk-through with IRCTC of each screen in your API Clients on which
IRCTC API Data is displayed or inputted. At the conclusion of such inspection,
you shall provide IRCTC with a signed certification that you showed IRCTC all
such screens.

 

4. Client Software Principles. Your development and distribution of any software
application that accesses IRCTC, including without limitation your development
or distribution of any API Client, must at all times comply with the IRCTC Dos
and Don'ts.

 

5. Compliance with Law and Policies. You are responsible for complying with all
applicable IRCTC laws, rules and regulations, all Third Party rights and all
IRCTC policies regarding E ticketing . You shall not use the API in a manner
that violates such laws, rules and regulations, Third Parties' rights or any
IRCTC policies or in a manner that is deceptive, unethical, false or misleading.

      
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

6. Duty not to Interfere. You shall not interfere or attempt to interfere in any
manner with the proper working of the IRCTC API.

 

7. Usage and Quotas. IRCTC may, in its sole discretion, set a quota on your
IRCTC API usage based on the IRCTC GRADING SYSTEM. You shall not attempt to
exceed automated use-quota restrictions.

 

8. No Implied Rights. Other than expressly granted herein, this API Agreement
does not grant either party any intellectual property or other propriety rights.
You hereby release and covenant not to sue IRCTC and its corporate affiliates
and any of their licensees, assigns or successors, for any and all damages,
liabilities, causes of action, judgments, and claims (a) pertaining to any
intellectual property you develop that is based on, uses, or relates to the API;
and (b) which otherwise may arise in connection with your use of, reliance on,
or reference to the API. As between you and IRCTC, IRCTC and its applicable
licensors retain all intellectual property rights (including without limitation
all patent, trademark, copyright, and other proprietary rights) in and to the
API Specifications, all IRCTC websites and all IRCTC services and any derivative
works created thereof. All license rights granted herein are not sublicenseable,
transferable or assignable unless otherwise stated herein.

 

9. Non-exclusive. This API Agreement is a non-exclusive agreement. You
acknowledge that IRCTC may be developing and may develop products or services
that may compete with this  API, API Clients or any other products or services.

 

10. Third Party Opt Out. You must, at all times, provide to any customers for
whose accounts you are accessing through the API the ability to easily and
quickly (no longer than 3 business days after customer notice to you)
disassociate their campaigns from your services and credentials and regain
exclusive control of their IRCTC accounts.

 

11. Indemnification. You shall indemnify, defend and hold IRCTC, its agents,
affiliates, and licensors harmless from any claim, costs, losses, damages,
liabilities, judgments and expenses (including reasonable fees of attorneys and
other professionals), arising out of or in connection with any claim, action or
proceeding (any and all of which are “Claims”) arising out of or related to any
act or omission by you in using the IRCTC API, or relating to the development,
operation, maintenance, use and contents of an API Client, including but not
limited to any infringement of any third-party proprietary rights. At IRCTC's
option, you shall assume control of the defense and settlement of any Claim
subject to indemnification by you (provided that, in such event, IRCTC may at
any time thereafter elect to take over control of the defense and settlement of
any such Claim, and in any event, you shall not settle any such Claim without
IRCTC's prior written consent).

 

12. Termination. Any licenses contained in this API Agreement will terminate
automatically without notice if you fail to comply with any provision of this
API Agreement. IRCTC reserves the right to terminate this Agreement or
discontinue the API or any portion or feature thereof for any or no reason and
at any time without liability to you. Upon any termination or notice of any
discontinuance, you must immediately stop and thereafter desist from using the
API or distributing or developing API Clients and delete all API Specifications
in your possession or control (including without limitation from your   API
Client and your servers

     

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

13. Modification. IRCTC may modify any of the terms and conditions contained in
this API Agreement, at any time and in its sole discretion, by posting a change
notice to your account, changing the agreement, emailing the email address of
your account or  otherwise notifying you. The changes to this API Agreement will
not apply retroactively and will become effective 7 days after posting. However,
changes specific to new functionality or changes made for legal reasons will be
effective immediately upon notice. IF ANY MODIFICATION IS UNACCEPTABLE TO YOU,
YOUR ONLY RECOURSE IS TO TERMINATE THIS AGREEMENT. YOUR CONTINUED USE OF THE
IRCTC API, CONTINUED POSSESSION OF A COPY OF THE API SPECIFICATIONS OR CONTINUED
DEVELOPMENT OR DISTRIBUTION OF AN API CLIENT FOLLOWING A NOTIFICATION OF A
CHANGE AS DESCRIBED ABOVE WILL CONSTITUTE BINDING ACCEPTANCE OF THE CHANGE.

 

14. Disclaimer and Limitation of Liability. IRCTC DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION FOR NONINFRINGEMENT,
MERCHANTABILITY AND FITNESS FOR ANY PURPOSE. IRCTC SHALL HAVE NO CONSEQUENTIAL,
SPECIAL, INDIRECT, EXEMPLARY, PUNITIVE, OR OTHER LIABILITY WHETHER IN CONTRACT,
TORT OR ANY OTHER LEGAL THEORY, UNDER THIS   API AGREEMENT, EVEN IF ADVISED OF
THE POSSIBILITY OF SUCH LIABILITY AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY. ADDITIONALLY, IRCTC SHALL HAVE NO DIRECT
LIABILITY WHETHER IN CONTRACT, TORT OR ANY OTHER LEGAL THEORY, UNDER THIS   API
AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH LIABILITY AND
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. IN THE
EVENT THAT ANY OF THE ABOVE IS NOT ENFORCEABLE, IRCTC'S AGGREGATE LIABILITY
UNDER THIS AGREEMENT IS LIMITED TO AMOUNTS PAID OR PAYABLE TO IRCTC BY YOU FOR
THE   API SERVICES IN THE MONTH PRECEDING THE CLAIM. THE   API IS MADE AVAILABLE
PRIMARILY AS A CONVENIENCE TO IRCTC'S USERS AND AS SUCH YOU AGREE THAT THE
DISCLAIMERS AND LIMITATIONS OF LIABILITY IN THIS AGREEMENT (INCLUDING WITHOUT
LIMITATION THIS SECTION AND SECTION IV(2)) ARE A FAIR ALLOCATION OF RISK AND AN
ESSENTIAL ELEMENT OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION THE MODEST
FEES CHARGED BY IRCTC.

 

15. Injunctive Relief. You acknowledge that the limitations and restrictions in
this API Agreement are necessary and reasonable to protect IRCTC, and expressly
agree that monetary damages may not be a sufficient remedy for breach of this
Agreement. In recognition thereof, you agree not to assert, with respect to an
action or motion of IRCTC for injunctive relief with respect to such breach,
that monetary damages would be sufficient remedy for any such breach. You agree
that IRCTC will be entitled to seek temporary and permanent injunctive relief
against any threatened violation of such limitations or restrictions or the
continuation of any such violation in any court of competent jurisdiction,
without the necessity of proving actual damages.

    

SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

16. Miscellaneous. If you are a party to IRCTC Terms and conditions, will also
apply to the API Agreement. If you are not a party to Terms, then a) the IRCTC
API Agreement is governed by Indian Penal Code,  and b) ALL CLAIMS ARISING OUT
OF OR RELATING TO THE SUBJECT MATTER OF THIS   API AGREEMENT WILL BE LITIGATED
EXCLUSIVELY IN THE STATE civil court. The IRCTC API Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof.
Any conflicting or additional terms contained in additional documents or oral
discussion is void. You may seek approvals, permissions and consents to IRCTC by
email, but any modifications by you to this IRCTC API Agreement must be made in
a writing executed by both parties. Any notices to IRCTC must be sent to our
corporate headquarters address to GGM/IT by courier, and is deemed given upon
receipt. Any waiver of a provision of this API Agreement or of IRCTC's rights or
remedies must be in a writing signed by IRCTC to be effective. Failure, neglect,
or delay by IRCTC to enforce a provision of this API Agreement or its rights or
remedies, will not be construed as a waiver of IRCTC's rights and will not in
any way affect the validity of the whole or any part of this Agreement or
prejudice IRCTC's right to take subsequent action. Unenforceable provisions will
be modified to reflect the parties' intention, and remaining provisions of the
API Agreement will remain in full effect. Customer may not assign any of its
rights hereunder and any such attempt is void. You are not legal partners  but
are independent subscriber to IRCTC services.

 

17. Deprecation Terms. IRCTC may, in its sole discretion, cease providing the
current version of the API, at which point the current version of the API will
be deprecated (the “Deprecated Version”). IRCTC will issue an announcement if
the current version of the API will be deprecated. For a period of 4 months
after an announcement (the “Deprecation Period”), IRCTC will use commercially
reasonable efforts to continue to operate the Deprecated Version and to respond
to problems with the Deprecated Version deemed by IRCTC in its sole discretion
to be critical. During the Deprecation Period, no new features will be added to
the Deprecated Version. IRCTC reserves the right in its sole discretion to cease
providing all or any part of the Deprecated Version immediately without any
notice for any of the reasons .At any time prior to creating a Deprecated
Version, IRCTC may, in its reasonable discretion, label certain features or
functionality of the API as "experimental." API Agreement will not apply to any
features or functionality labeled as "experimental."

    
SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------

 

18. Dispute Redressal Mechanism:  In case of any dispute it shall be compulsory
for the Second Party to first submit to the Arbitration of a sole Arbitrator not
below the rank of General Manager/ IRCTC to be nominated by MD/IRCTC after a
request is made in written by the Second Party or IRCTC. The decision of the
Arbitrator shall be binding on both the parties. The language of the Arbitration
shall be English and the venue of Arbitration will be New Delhi only.

 

19. Force majeure: IRCTC shall not be liable to the Second Party / any other
party in respect of any delay in performance of these terms and conditions or
delay in performance or breach of the terms and conditions due to any event or
circumstances which are beyond reasonable control of IRCTC.

 

20. IRCTC’s Termination Rights: IRCTC may at any time at its sole discretion and
without giving any reason or any prior notice terminate or temporarily suspend
the Second Party’s access to all or any part of the website.

 


SUNALPHA GREEN TECHNOLOGIES PVT. LTD.
/s/ Deepak Sharma, Director               

--------------------------------------------------------------------------------
